Citation Nr: 9907850	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the larynx as a residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at hearing at the RO in 
April 1994.  The veteran and his representative appeared 
before a Member of the Board at hearing in January 1997.  The 
Board remanded this case in May 1997 for further evidentiary 
development, and the case has now been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the larynx was first shown 
medically many years after service.

2.  The veteran was not exposed to mustard gas during active 
service.

3.  There is no competent medical evidence linking the 
veteran's squamous cell carcinoma of the larynx to any in-
service injury or disease.


CONCLUSION OF LAW

The veteran's claim for service connection for squamous cell 
carcinoma of the larynx is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
squamous cell carcinoma of the larynx, claiming that he was 
exposed to mustard gas during service.  The veteran has not 
claimed that carcinoma was manifest during service or within 
one year of separation from service.  Rather, he asserts that 
service connection should be granted on a presumptive basis 
because of his exposure to mustard gas.

Initially, the veteran must submit a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  Generally, a 
"well-grounded" claim is one that is plausible. Service 
connection is granted for disabilities resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In order for a claim of service connection 
to be well grounded, there must be competent evidence of a 
current disability, evidence proof of a disease or injury in 
service, and evidence as to a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  An injury during service may 
be verified by medical or lay witness statements; however, 
the presence of a current disability requires a medical 
diagnosis; and where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

For veteran's exposed to specified vesicant agents, this 
initial burden is relaxed.  Under 38 C.F.R. § 3.316, exposure 
to specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (except mesothelioma), or 
squamous cell skin cancer; (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive disease (COPD); (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia. 

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran's service medical records 
were among those destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  Generally, under such 
circumstances there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  However, if the claim 
is not well grounded, the VA has no duty to assist the 
veteran in any further development of the claim.  Grottveit, 
5 Vet. App. at 93.

A private hospital report, dated in December 1989, indicates 
that the veteran underwent a total laryngectomy as a result 
of squamous cell carcinoma of the larynx.  A December 1989 
hospital pathological consultation report reflects a 
diagnosis of well differentiated, keratinizing squamous 
carcinoma localized in the left vocal chord.

In a written statement, dated in October 1993, the veteran 
stated his belief that his cancer resulted from his 
participation, during service, in approximately 5 days of 
mustard gas testing in March 1944.  

In further support of his claim, the veteran submitted a 
letter dated in February 1994 from Elise C. Denneny, M.D., 
stating that the veteran's squamous cell carcinoma of the 
larynx "could possibly have been induced by exposure to 
mustard gas" while in service.

A November 1995 Report of Contact shows that the RO contacted 
VA Compensation and Pension Service at the Central Office to 
determine if the veteran's name appeared on the VA 
Epidemiology Service's list of participants of mustard gas 
testing/training in the Army.  According the Compensation and 
Pension Service at the Central Office, the veteran's name 
does not appear on such list.

The veteran and his representative appeared before the 
undersigned Member of the Board at a hearing at the RO in 
January 1997.  The veteran testified that he went through 
some type of poisonous gas testing in Ireland in March 1944 
and that he thought the gas was mustard gas.  He reported 
that after the testing they were issued new gas masks on the 
basis that some used during the testing were defective.  The 
veteran also testified that approximately 3 to 4 weeks 
following testing, he began experiencing a sore throat.  
According to the veteran, he continued to suffer from a sore 
throat on several occasions for the rest of his military 
service and continually after service.

In a response to an inquiry by the RO, the U.S. Army Chemical 
and Biological Defense Command, Historical Division (U.S. 
Army Chemical and Biological Command) indicated in a May 1997 
letter, that more information was required from the veteran.  
Following the receipt of additional information from the 
veteran, the RO contacted the Commander of the U.S. Army 
Chemical and Biological Command as indicated in an August 
1998 Report of Contact.  The Commander verified that tests 
were being done; however the only gas used was chlorine tear 
gas.  The Commander emphasized that no mustard gas was used 
in Ireland.  According to the Commander, the veterans were 
told it was mustard gas in order to keep their minds focused 
on the training.  

The Board has reviewed all the evidence presented, and 
concludes that the evidence does not satisfy the requirements 
of a well grounded claim.  However, even if the claim were 
well grounded, the result, a denial, is the same.  

The medical evidence establishes that the veteran developed 
squamous cell carcinoma of the larynx.  The condition was 
first manifest many years after service.  No examiner has 
related the disorder to service in a manner other than 
possible exposure to mustard gas.  

There is a private medical opinion that reflects that the 
carcinoma could possibly have been induced by exposure to 
mustard gas.  Giving the statement the broadest possible 
scope, the doctor provides a plausible basis to link current 
disability to mustard gas.  Obviously, there is no indication 
that the doctor has personal knowledge of inservice events 
and could not possibly know whether the veteran was exposed 
or not.  The determination of whether there was exposure to 
mustard gas is a factual issue not a medical determination.

The evidence of record establishes that the veteran was not 
exposed to mustard gas.  According to the U.S. Army Chemical 
and Biological Defense Command, the only information it has 
reflects that the veteran underwent training involving the 
use of chlorine tear gas.  Therefore, to the extent that the 
veteran opines that he was exposed to mustard gas during 
active service, the Board finds that this opinion is not 
material because it is not corroborated by, but in fact is 
contradicted by, the official record.  

(Herein lies the difference between a denial on the merits 
and a denial on the basis of not well grounded claim.  If the 
veteran is not competent to report that he was exposed to 
mustard gas, the claim is not well grounded.  Regardless, the 
mere assertion of possible exposure resulted in the Board's 
development of the record because the claimed records were in 
the possession of the government.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  That development established as 
a factual matter that he was not exposed.  Thus resulting in 
an alternative denial on the merits based on a preponderance 
of the evidence.  In this case, the veteran has not presented 
any basis for demonstrating his competence to establish that 
he was exposed to mustard gas as distinguished from asserting 
that he was told he was exposed.  Unlike exposure to Agent 
Orange in certain circumstances, there is no presumption of 
exposure to Mustard Gas.  Rather, the regulation provides a 
presumption of service connection for certain conditions if 
there was exposure to Mustard Gas.)


As the veteran is a combat veteran, the Board has considered 
the potential application of 38 U.S.C.A. § 1154(b) (West 
1991).  That statute directs that: 

r, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

In the instant case, the statement from the U.S. Army 
Chemical and Biological Defense Command provides the clear 
and convincing evidence necessary to rebut the veteran's 
claim for service connection.

As noted previously, the veteran's service medical records 
were destroyed in the fire at the NPRC in 1973.  
Nevertheless, the veteran has alleged continual sore throat 
problems since his discharge from service.  The Board has 
specifically the considered the regulatory provisions 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(1998).  However, there are no medical 
records pertaining to complaints by or treatment of the 
veteran for any medical disorder until his diagnosis of 
squamous cell carcinoma of the larynx in December 1989, more 
than 44 years after his discharge from service.  The veteran 
is not competent to establish that he had cancer in service 
and he is not competent to relate the post service diagnosis 
to reported inservice throat complaints.

Furthermore, while the veteran offers Dr. Denneny's 1994 
opinion of a possible relationship between the veteran's 
laryngeal cancer and his exposure to mustard gas in service, 
this assertion is based solely on a history as provided by 
the veteran.  As shown above, the veteran's statement of 
history of exposure to mustard gas was not accurate.  A 
physician's opinion regarding the etiology of a disorder can 
be no better that the facts alleged by the veteran.  Wood v. 
Derwinksi, 1 Vet. App. 190 (1991); Black v. Brown, 5 Vet. 
App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Thus, Dr. Denneny's opinion is not competent to 
establish actual exposure.

Further, the facts presented do not meet the requirements for 
a presumption under 38 C.F.R. § 3.316, above.  Additionally, 
there is no evidence of cancer in service or of post service 
continuity of symptoms.  The Board's review of the record 
discloses that the veteran was not exposed to mustard gas in 
service.

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is whether the claim is 
well grounded rather that whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well grounded 
claim.  The result is the same.  Further, in accordance with 
38 U.S.C.A. § 5103 (West 1991), the veteran was adequately 
informed of the deficiencies in the evidence by the RO in the 
rating decision, statement of the case, and supplemental 
statement of the case.   



ORDER

Service connection for squamous cell carcinoma of the larynx 
as a residual of mustard gas exposure is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


